Sentry /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 15, 2013

                                    No. 04-13-00258-CV

                                   Javier H. PEREZ Sr.,
                                         Appellant

                                             v.

                                 SENTRY INSURANCE,
                                      Appellee

                  From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2013-CVT-000441-C3
                          Honorable Jesus Garza, Judge Presiding


                                      ORDER
        Appellant’s response to show cause order is NOTED. Appellant’s brief must be filed no
later than thirty days from the date of this order.



                                                  ___________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court